47 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Allen WOODBRIDGE;  Lori Tezak, Plaintiffs-Appellants,v.UNITED STATES of America;  Benjamin Wai Silva;  "Jane Doe"Silva, husband and wife, and the marital community composedthereof;  Larry Craig;  Pierce County, a politicalsubdivision Defendants-Appellees.
No. 93-35821.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 6, 1995.*Decided Feb. 14, 1995.

Before:  SKOPIL, HALL, and WIGGINS, Circuit Judges.

ORDER

1
For the reasons stated by the district court we AFFIRM.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4